Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104)
Regarding Claims 1-5 and 7-8, Inoue discloses a photosensitive composition for a flexographic printing plate comprising a water-dispersible latex, a rubber, a surfactant, a photopolymerizable monomer, and a photopolymerization initiator (paragraph 0013 and Claim 7). Inoue discloses that the polymerizable compound can include compounds such as 1,9-nonanediol dimethacrylate (corresponding to (d1) of the instant application), phenoxyethyl methacrylate (corresponding to (d2) of the instant application), and a polyvalent methacrylate synthesized by an addition reaction of a compound having an ethylenic unsaturated bond and an active hydrogen such as an unsaturated carboxylic acid and an unsaturated alcohol to ethylene glycol diglycidyl ether (corresponding to (d3) of the instant application). These compounds can be represented by Formulas (1), (2), and (3) of the instant application, respectively. See paragraphs 0037-0038 for these compounds and additional suitable compounds. JP ‘104 discloses a flexographic printing plate precursor including a photosensitive resin layer that comprises a water-dispersible latex, a hydrophilic monomer having an ethylenically unsaturated bond, a hydrophobic monomer having an ethylenically unsaturated 
Regarding Claim 10, Inoue discloses that the component (D) (the photopolymerizable monomer) in the resin composition is preferably within a range of 10 to 80% (by mass). See paragraph 0042.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) as applied to Claim 1 above, and further in view of US 20100297558 A1 (Becker).
Regarding Claim 6, Inoue and JP ‘104 disclose photosensitive compositions for flexographic printing plates that comprises monomers according to Formulas (1), (2), and (3). However, Inoue and JP ‘104 do not specifically name isobornyl acrylate or isobornyl methacrylate as (d2). Becker teaches photopolymerizable flexographic printing elements .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) as applied to Claim 1 above, and further in view of US 20160183659 A1 (Tashiro).
Regarding Claim 9, Inoue and JP ‘104 disclose a photosensitive composition for flexographic printing plates that comprises monomers according to Formulas (1), (2), and (3). However, Inoue and JP ‘104 do not specifically name tricyclodecane dimethanol diacrylate or tricyclodecane dimethanol dimethacrylate as (d3). Tashiro teaches a flexographic printing plate precursor that comprises a polymerizable monomer (paragraph 0014). The polymerizable monomer can be diethylene glycol dimethacrylate (Tashiro, paragraph 0134), just as in Inoue (Inoue, paragraph 0038), and is preferably an ester between an aliphatic polyhydric alcohol and methacrylic acid (paragraph 0134). One such compound named is tricyclodecane dimethanol dimethacrylate. Inoue, JP ‘104, and Tashiro are analogous art because each reference pertains to resins for flexographic printing plates. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to substitute diethylene glycol dimethacrylate with tricyclodecane dimethanol dimethacrylate, as taught by Tashiro, in the .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) as applied to Claim 1 above, and further in view of US 20140370440 A1 (Yamada).
Regarding Claims 11-13, Inoue (modified with the teachings of JP ‘104) discloses a composition according to instant Claim 1. However, Inoue does not disclose the ratios of the monomer compounds with respect to each other. Yamada teaches a resin composition for flexographic printing plates that contains photopolymerizable unsaturated compound (C), which comprises an oligomer (C-1), a hydroxyl-group containing monomer (C-2), and a monomer containing no hydroxyl groups (C-3). See Yamada, abstract. These components act to achieve desired physical behaviors of the surface layer during exposure, such as the cross-link density (see Yamada, paragraph 0021-0024). These components are also kept in ratios of 44% C-1, 28% C-2, and 28% C-3 with respect to the total mass of unsaturated compound (C) (see Yamada, Table 1, paragraph 0057). Inoue and Yamada are analogous art because both references pertain to photosensitive resin compositions for flexographic printing plates. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the ratios of components taught by Yamada for the ethylenically unsaturated components disclosed by Inoue (modified with the teachings of JP ‘104) because these ratios provide enhanced mechanical strength and solvent resistance, as well as improved cross-link density (see Yamada, paragraph 0021-0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2022